Title: To Benjamin Franklin from John Bondfield, 21 April 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 21 April 81
From Bilboa by a vessel arrived from Salem they have receivd advice that the L’Eveilée Capt De Thilly fell in with the Romulus of 44 Guns with a Convoy consisting of 20 Transports bound from New York to the Assistance of Arnold. The accounts differ in the Number of Troops on board some mention 6000 others five hundred, 1200 suits Cloathing, Arms, and a considerable Military Chest. Some Posts past I took the liberty to transmit you my Accounts if approved shall be obliged to you for Liberty to draw for the amount. Our Ships are arrived safe at the Cape and to a great Market. We are without any advice of the British Fleet on these Coasts— with due respect I have the Honor to be Sir your very hhb Servant
John Bondfield
 
Addressed: A Son Excellence / Benjamin Franklin, / ministre plénipotentiaire des / Etats-unis / A Passy. / près de Paris.
Notation: John Bondfield Bordeaux April 21. 1781.
